DETAILED ACTION
This Office action is a response to an application filed on 9/24/2019 wherein claims 1-20 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 7, 13 and 20 are objected to because “the initiating the first random access procedure” of claim 7, “the initiating the second random access procedure” of claim 7, and “ the initiating the beam failure recovery procedure” of claim 13 and 20 should respectively read “initiating the first random access procedure”, “initiating the second random access procedure”, and “initiating the beam failure recovery procedure”. Otherwise, there are no antecedent basis in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 15, the limitation “the first beam failure recovery procedure" renders the claim(s) indefinite because it is unclear whether the limitation refers to “beam failure recovery procedure” recited in claim 9, or not. If not, the limitation lacks its antecedent basis. For the purpose of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et. al (US 20200053557 A1) in view of Deenoo et al. (US 20200374960 A1, hereafter Deenoo). 

Regarding claim 1, Agiwal discloses a method (Figs.5-6, [0099]-[0121]; See also Figs.9-10 and corresponding descriptions) comprising:
	 receiving (Fig.5, [0106] Referring to FIG. 5, the gNB transmits an RRC reconfiguration message to the UE at operation 510. The RRC reconfiguration message may include beam failure detection configuration and/or BFR configuration. For example, in Scenario 1 described above, the UE is configured with beam failure detection configuration and BFR configuration. In Scenario 2 described above, the UE is configured with beam failure detection configuration, but the UE is not configured with BFR configuration.), by a wireless device (Fig.5, UE), a first beam failure recovery configuration parameter (Fig.5, [0106] beam failure detection configuration and/or BFR configuration);
	 based on detecting (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a beam failure of a beam (Fig.5, [0107] beam failure of a beam), performing (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a first random access procedure (Fig.5, [0107] RA procedure for BFR) for a beam failure recovery (Fig.5, [0107] BFR);
	 while a beam failure recovery procedure is ongoing (Figs.5-6, [0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610, the UE checks whether the RA procedure is ongoing for BFR or not for the serving cell for which BFR configuration is received at operation 620), receiving ([0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610) a second beam failure recovery configuration parameter (Figs.5-6, updated beamFailureRecoveryConfig, [0108] updated BFR configuration, [0111] the BFR configuration);
	 based on the receiving the second beam failure recovery configuration parameter (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.), stopping the first random access procedure (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.); and
	 based on the second recovery search space set (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, using the new configuration [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, using the updated configuration at operation 640), performing (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) a second random access procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration) for the beam failure recovery (Figs.5-6, [0109] [0111] BFR).
	Agiwal does not disclose the beam is a beam of a downlink BWP; the first beam failure recovery configuration parameter indicating a first recovery search space set for an uplink bandwidth part (BWP); the first random access procedure comprises sending a first message; the beam failure recovery procedure is ongoing before receiving a beam failure recovery response; the second beam failure recovery configuration parameter indicating a second recovery search space set for the uplink BWP; and the second random access procedure comprises sending a second message.
([0139] Accordingly, various beam configuration aspects and parameters may be implemented in the WTRU and/or network. For example, a beam and/or beam set configuration may include a configuration of an of the following example signals/channels… The DL physical channel resources may correspond at least in part to a BWP. [0147] For example, the WTRU may acquire cell-specific beams as part of the SI for a cell and/or for a BWP. The L3 signaling may be received using dedicated RRC signaling. The WTRU may receive L3 signaling during a configuration and/or reconfiguration procedure, and with or without mobility control information. For example, the WTRU may acquire cell-specific beams for a first cell as part of the SI for the first cell and/or for a BWP of the first cell when connected in a different second cell. For example, the WTRU may be configured with WTRU-specific beams for a cell and/or for a BWP using physical resources of the concerned cell and/or BWP when RRC connected (or when establishing such a connection).); and the beam failure recovery procedure is ongoing ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR is ongoing before BFR is successful by receiving beam recovery response) before receiving a beam failure recovery response ([0157] beam recovery response).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam and the beam failure recovery procedure of Agiwal to be respectively the beam of a downlink BWP and ongoing before receiving a beam failure recovery response as taught by Deenoo, in order to enable downlink beam communication using a downlink BWP (Deenoo, [0139]) and to make appropriate change of BFR status upon receiving beam recovery response (Deenoo, [0157] [0222]).
Deenoo further discloses a beam failure recovery configuration parameter indicating a recovery search space set ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).) for an uplink bandwidth part (BWP) ([0139] The UL physical channel resources may correspond at least in part to a bandwidth part (BWP). The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location). The DL physical channel resources may correspond at least in part to a BWP.). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first and the second beam failure recovery configuration parameters of Agiwal to indicate a recovery search space set for an uplink BWP as taught by Deenoo so that the first beam failure recovery configuration parameter indicating a first recovery search space set for an uplink bandwidth part (BWP) and the second beam failure recovery configuration parameter indicating a second recovery search space set for the uplink BWP, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).
Deenoo further discloses a random access procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first and the second random access procedures of Agiwal to comprise sending a message as taught by Deenoo so that the first random access procedure comprises sending a second message the second random access procedure comprises sending a second message, in order to initiate beam recovery procedure (Deenoo, Fig.2, [0087]).

Regarding claim 2, Agiwal does not disclose the first beam failure recovery configuration parameter comprises a first control resource set (CORESET) linked to the first recovery search space set.
However, Deenoo discloses the first beam failure recovery configuration parameter  ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).) comprises a first control resource set (CORESET) ([0133] a control channel search space and/or CORESET monitored for a response from the network; [0139] CORESETS/PDCCH and search spaces USS or CSS included in the configuration of the signals/channels) linked to the first recovery search space set ([0133] a control channel search space and/or CORESET monitored for a response from the network; [0139] CORESETS/PDCCH and search spaces USS or CSS included in the configuration of the signals/channels).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first beam failure recovery configuration parameter of claim 1 to comprise a first CORESET as taught by Deenoo, in order to enable monitoring of a beam recovery request response using the CORESET and the search space (Deenoo, [0133]).

Regarding claim 3, Agiwal does not disclose the uplink BWP and the downlink BWP are linked.
([0139] Accordingly, various beam configuration aspects and parameters may be implemented in the WTRU and/or network. For example, a beam and/or beam set configuration may include a configuration of an of the following example signals/channels…  The UL physical channel resources may correspond at least in part to a bandwidth part (BWP)… The DL physical channel resources may correspond at least in part to a BWP. [0147] For example, the WTRU may acquire cell-specific beams as part of the SI for a cell and/or for a BWP. The L3 signaling may be received using dedicated RRC signaling. The WTRU may receive L3 signaling during a configuration and/or reconfiguration procedure, and with or without mobility control information. For example, the WTRU may acquire cell-specific beams for a first cell as part of the SI for the first cell and/or for a BWP of the first cell when connected in a different second cell. For example, the WTRU may be configured with WTRU-specific beams for a cell and/or for a BWP using physical resources of the concerned cell and/or BWP when RRC connected (or when establishing such a connection).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the uplink BWP and the downlink BWP of claim 1 to be linked as taught by Deenoo, in order to enable downlink and uplink beam communication using the downlink BWP and the uplink BWP (Deenoo, [0139])

Regarding claim 4, Agiwal further discloses the detecting (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) the beam failure (Fig.5, [0107] beam failure) further comprises:
([0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.), based on a number of beam failure instance indications ([0107] a counter for beam failure instance indication BFI COUNTER) being greater than or equal to ([0107] a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a threshold ([0107] beamFailurelnstanceMaxCount), a beam failure (Fig.5, [0107] beam failure).

Regarding claim 5, Agiwal further discloses the threshold ([0107] beamFailurelnstanceMaxCount) comprises a maximum number  ([0107] MaxCount) of beam failure instance indications ([0107] BFI COUNTER).

Regarding claim 6, Agiwal and Deenoo disclose the second beam failure recovery configuration parameter indicates the second recovery search space and the first beam failure recovery configuration parameter indicates the first recovery search space as in claim 1 above.
Agiwal further discloses the second beam failure recovery configuration parameter (Figs.5-6, updated beamFailureRecoveryConfig, [0108] updated BFR configuration, [0111] the BFR configuration) is different ([0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. The UE may select RA resources for a BFR request based on the new configuration, and transmit the BFR request based on the selected RA resources to the gNB. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) from the first beam failure recovery configuration parameter (Fig.5, [0106] beam failure detection configuration and/or BFR configuration).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second recovery search space of claim 1 to be different from the first recovery search space of claim 1 just as the second beam failure recovery configuration parameter is different from the first beam failure recovery configuration parameter in Agiwal, in order to take advantage of the updated configuration of recovery search space (Agiwal, [0109] [0111]).

Regarding claim 7, Agiwal does not disclose: monitoring, based on the initiating the first random access procedure, a downlink control channel in a control resource set (CORESET) for downlink control information; and monitoring, based on the initiating the second random access procedure, a second downlink control channel in a second CORESET for second downlink control information.
	However, Deenoo discloses monitoring ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).), based on initiating a random access procedure ([0133] if the WTRU transmits a beam recovery request), a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] a control channel search space and/or CORESET for a response from the network, [0135] DL control message, DCI).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method and the first and the second random access procedures of Agiwal so that the method incorporates monitoring, based on the initiating the first random access procedure, a downlink control channel in a control resource set (CORESET) for downlink control information; and monitoring, based on the initiating the second random access procedure, a second downlink control channel in a second CORESET for second downlink control information just as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 8, Agiwal does not discloses: receiving, from a base station, the beam failure recovery response; and based on the receiving the beam failure recovery response, completing the second random access procedure for the beam failure recovery.
	 However, Deenoo discloses receiving ([0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. [0157] the WTRU 504 may monitor 522 the CORESET specific to beam recovery response), from a base station ([0135] what is received in DL control message is from a base station), the beam failure recovery response ([0135] [0157] beam recovery response); and
	 based on the receiving ([0135] The WTRU may be configured to receive a beam recovery response message in a DL control message.) the beam failure recovery response ([0135] [0157] beam recovery response), completing the second random access procedure for the beam failure recovery ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR procedure is completed by receiving beam recovery response).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second random access procedure of Agiwal to be completed (Deenoo, [0157] [0222]).

Regarding claim 9, Agiwal discloses a method (Figs.5-6, [0099]-[0121]; See also Figs.9-10 and corresponding descriptions) comprising:
	 based on detecting (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a beam failure (Fig.5, [0107] beam failure), performing (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.), by a wireless device (Fig.5, UE), a beam failure recovery procedure (Fig.5, [0107] RA procedure for BFR);
	 while a beam failure recovery procedure is ongoing (Figs.5-6, [0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610, the UE checks whether the RA procedure is ongoing for BFR or not for the serving cell for which BFR configuration is received at operation 620), receiving ([0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610) a second message (Figs.5-6, [0108] [0111] RRC reconfiguration message) for reconfiguring a beam failure recovery configuration parameter (Figs.5-6, updated beamFailureRecoveryConfig, [0108] updated BFR configuration, [0111] the BFR configuration); and
	 based on the receiving the second message (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.), stopping the beam failure recovery procedure (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.).
Agiwal does not disclose the beam failure recovery procedure comprises sending a first message; the beam failure recovery procedure is ongoing before receiving a beam failure recovery response; and the beam failure recovery configuration parameter comprising a beam failure recovery search space.
	However, Deenoo discloses the beam failure recovery procedure is ongoing ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR is ongoing before BFR is successful by receiving beam recovery response) before receiving a beam failure recovery response ([0157] beam recovery response).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery procedure of Agiwal to be ongoing before receiving a beam failure recovery response as taught by Deenoo, in order to make appropriate change of BFR status upon receiving beam recovery response (Deenoo, [0157] [0222]).
Deenoo further discloses a beam failure recovery configuration parameter ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).) comprising a beam failure recovery search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery configuration parameters of Agiwal to comprises a beam failure recovery search space as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).
Deenoo further discloses a beam failure recovery procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery procedure of Agiwal to comprise sending a first message as taught by Deenoo, in order to initiate beam recovery procedure (Deenoo, Fig.2, [0087]).

Regarding claim 10, Agiwal further discloses:
(Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.), performing (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) a second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).
	Agiwal does not disclose the second beam failure recovery procedure comprises sending a third message.
However, Deenoo discloses a beam failure recovery procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
(Deenoo, Fig.2, [0087]).

Regarding claim 11, Agiwal further discloses the second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration) comprises a random access procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).

Regarding claim 12, Agiwal further disclose: re-initiating (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) the second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).
Agiwal does not disclose determining, based on a timer expiring, that the second beam failure recovery procedure is unsuccessful.
However, Deenoo discloses determining ([0217] In an example, the WTRU may be configured to provide additional information in the RRCConnectionReestablishmentRequest message about the nature of beam failure (e.g., beam failure due to candidate beam not found, beam failure due to absence of beam recovery response, and/or beam failure due to beam recovery timer expiry).), based on a timer expiring ([0217] beam recovery timer expiry), that a beam failure recovery procedure is unsuccessful ([0217] beam failure).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 10 to incorporate determining that the second beam failure recovery procedure is unsuccessful as taught by Deenoo, in order to provide additional information about the nature of beam failure (Deenoo, [0217]).

Regarding claim 13, Agiwal does not disclose the receiving the message further comprises:
	 monitoring, based on the initiating the beam failure recovery procedure, a downlink control channel in a control resource set (CORESET) for downlink control information.
However, Deenoo discloses monitoring ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).), based on the initiating the beam failure recovery procedure ([0133] if the WTRU transmits a beam recovery request), a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] a control channel search space and/or CORESET for a response from the network, [0135] DL control message, DCI).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the receiving the message of claim 9 to further comprises monitoring, based on the initiating the beam failure recovery procedure, a downlink control channel in a control resource set (CORESET) for downlink control information as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 14, Agiwal does not disclose the beam failure recovery search space comprises a search space to monitor for a downlink control channel in a control resource set (CORESET) for downlink control information.
However, Deenoo discloses the beam failure recovery search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) comprises a search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) to monitor for a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery search space of claim 9 to comprise a search space as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 15, Agiwal further discloses the first beam failure recovery procedure (Fig.5, [0107] RA procedure for BFR) comprises a random access procedure (Fig.5, [0107] RA procedure for BFR).

Regarding claim 16, Agiwal further discloses a method (Figs.5-6, [0099]-[0121]; See also Figs.9-10 and corresponding descriptions) comprising:
	 based on detecting (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a beam failure (Fig.5, [0107] beam failure), performing (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.), by a wireless device (Fig.5, UE), a beam failure recovery procedure (Fig.5, [0107] RA procedure for BFR);
	 while a beam failure recovery procedure is ongoing (Figs.5-6, [0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610, the UE checks whether the RA procedure is ongoing for BFR or not for the serving cell for which BFR configuration is received at operation 620), receiving ([0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610,… If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) one or more beam failure recovery configuration parameters (Figs.5-6, updated beamFailureRecoveryConfig, [0108] updated BFR configuration, [0111] the BFR configuration) for reconfiguring one or more beam failure recovery configuration (Figs.5-6, updated beamFailureRecoveryConfig is for reconfiguring beamFailureRecoveryConfig, [0108] updated BFR configuration is for reconfiguring BFR configuration, [0111] the BFR configuration included in the RRC reconfiguration message is for reconfiguring BFR configuration);
(Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured), stopping the beam failure recovery procedure (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.).
Agiwal does not disclose the beam failure recovery procedure comprises sending a message; the beam failure recovery procedure is ongoing before receiving a beam failure recovery response; and the reconfiguring the one or more beam failure recovery configuration comprises reconfiguring one or more beam failure detection beams.
	However, Deenoo discloses the beam failure recovery procedure is ongoing ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR is ongoing before BFR is successful by receiving beam recovery response) before receiving a beam failure recovery response ([0157] beam recovery response).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery procedure of Agiwal to be ongoing before receiving a beam failure recovery response as taught by Deenoo, in order to make appropriate change of BFR status upon receiving beam recovery response (Deenoo, [0157] [0222]).
Deenoo further discloses reconfiguring one or more beam failure recovery configuration comprising reconfiguring one or more beam failure detection beams ([0090] The beam-specific PDCCH monitoring configuration may include one or more of the following: a common search space (CSS) and user-specific (WTRU-specific/UE-specific) search space (USS) designation (e.g., an indication of which search space to monitor for each beam of the PDCCH monitoring set); a PDCCH resource allocation (e.g., parameters to determine a control-resource set (CORESET), location and number of control symbols in the slot, aggregation level, number of PDCCH candidate per aggregation level, and/or DCI format for each search space within the beam.) [0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).; Hence the beam of each search space to be monitored is a beam failure detection beam that is reconfigured when reconfiguring the beam failure recovery configuration). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the reconfiguring the one or more beam failure recovery configuration of Agiwal to comprise reconfiguring one or more beam failure detection beams as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).
Deenoo further discloses a beam failure recovery procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery procedure of Agiwal to comprise sending a message as taught by Deenoo, in order to initiate beam recovery procedure (Deenoo, Fig.2, [0087]).

Regarding claim 17, Agiwal further discloses:
	 based on the stopping the beam failure recovery procedure (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.), performing (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) a second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).
	Agiwal does not disclose the second beam failure recovery procedure comprises sending a second message.
However, Deenoo discloses a beam failure recovery procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second beam failure recovery procedure of Agiwal to comprise sending a second message as taught by Deenoo, in order to initiate the second beam recovery procedure (Deenoo, Fig.2, [0087]).

	Regarding claim 18, Agiwal does not disclose completing, based on receiving a beam failure recovery response, the second beam failure recovery procedure.
However, Deenoo discloses completing, based on receiving ([0135] The WTRU may be configured to receive a beam recovery response message in a DL control message.) a beam failure recovery response ([0135] [0157] beam recovery response), a beam failure recovery procedure ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR procedure is completed by receiving beam recovery response).
(Deenoo, [0157] [0222]).

Regarding claim 19, Agiwal further discloses:
	 detecting ([0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.), based on a number of beam failure instance indications ([0107] a counter for beam failure instance indication BFI COUNTER) being greater than or equal to ([0107] a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a threshold ([0107] beamFailurelnstanceMaxCount), a beam failure (Fig.5, [0107] beam failure).

Regarding claim 20, Agiwal does not disclose the receiving one or more beam failure recovery configuration parameters further comprises: monitoring, based on the initiating the beam failure recovery procedure, a downlink control channel in a control resource set (CORESET) for downlink control information.
	However, Deenoo discloses monitoring ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).), based on the initiating the beam failure recovery procedure ([0133] if the WTRU transmits a beam recovery request), a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] a control channel search space and/or CORESET for a response from the network, [0135] DL control message, DCI).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the receiving one or more beam failure recovery configuration parameters of claim 16 to further comprise monitoring, based on the initiating the beam failure recovery procedure, a downlink control channel in a control resource set (CORESET) for downlink control information as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
2/13/2021